DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 1 recites the limitation "the second position" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 8 are rejected for their dependency from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaedler et al. 5,517,811 in view of Nickoloff et al. 3,391,524.

Independent Claim 1: Schaedler discloses a mower (10) convertible from a side-discharge configuration (col. 2, lns. 10-11) to a bagging configuration (col. 1, lns. 34-36), the mower comprising: 
a cutting deck (11) configured to discharge clippings through a first opening (14) in the cutting deck on a first lateral side of the mower (col. 2, lns. 10-12); 
a mounting plate (40) coupled to the cutting deck on the first lateral side of the mower, wherein the mounting plate includes a second opening (42) aligned with the first opening in the cutting deck and configured to permit clippings cut by the cutting deck to pass therethrough; 
a discharge chute (20) pivotally coupled (col. 2, lns. 58-60) to the mounting plate proximate the second opening, the discharge chute movable between a lowered position and a raised position, wherein the lowered position (Fig. 2) comprises the discharge chute extending from the mower to restrict ingress through the second opening, wherein the second position (Fig. 4) comprises the discharge chute pivoted away from the lowered position; 
a catcher (50) removably coupled to the mounting plate, wherein the catcher holds the discharge chute in the raised position when the catcher is coupled to the mower (col. 3, lns. 27-30, Figs. 2-4), as per claim 1.  
However, Schaedler fails to disclose a caster wheel rotatably coupled to the mounting plate proximate a forward edge of the mounting plate, as per claim 1.
  Nickoloff discloses a lawn mower comprising a caster wheel (52) rotatably coupled to the mounting plate (22) proximate a forward edge of the mounting plate, as per claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the caster wheel of Nickoloff on the mounting plate of Schaedler in the side discharge configuration in order to provide terrain accommodating support for the plate. 

Dependent Claims 3-5, 8: Schaedler further discloses wherein the catcher (50) includes a wire frame structure (51) surrounded by a bag (52) comprised of a fabric, wherein the bag includes a third opening (53) for receiving clippings, as per claim 3;
wherein the wire frame structure (51) couples to the mounting plate (40) such that clippings discharged through the second opening (42) in the mounting plate pass through the third (53) opening into the catcher (50), as per claim 4;
wherein the catcher (50) is pivotally coupled to a top portion (45) of the mounting plate (40), wherein a handle (54, 55) of the catcher may rotate the catcher about the top portion of the mounting plate, as per claim 5;
wherein the discharge chute (20) is substantially enclosed within the catcher (50) when the discharge chute is in the raised position (Fig. 4), as per claim 8.

Response to Arguments
Please see the updated rejection of claim 1 above, now including Nickoloff showing a caster-supported side discharge plate as claimed. 



Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 14-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 27, 2022